             Case 4:18-cv-07229-YGR Document 65-2 Filed 04/20/20 Page 1 of 2



 1   PAUL J. ANDRE (State Bar No. 196585)
     pandre@kramerlevin.com
 2
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4   jhannah@kramerlevin.com
     AUSTIN MANES (State Bar No. 284065)
 5   amanes@kramerlevin.com
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8   Facsimile: (650) 752-1800
 9   Attorneys for Plaintiff
10   FINJAN, INC.

11
                               IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       OAKLAND DIVISION
14

15
      FINJAN, INC.,                             Case No.: 4:18-cv-07229-YGR
16
                     Plaintiff,                 DECLARATION OF AARON FRANKEL IN
17                                              SUPPORT OF PLAINTIFF FINJAN, INC.’S
               v.                               ADMINISTRATIVE MOTION FOR LEAVE
18                                              TO FILE A RESPONSE TO DEFENDANT
      QUALYS INC.,                              QUALYS, INC.’S OBJECTION TO EVIDENCE
19                                              [DKT. 60]
20                   Defendant.
                                                Date:     May 1, 2020
21                                              Time:     10:00 AM
                                                Place:    Courtroom 1, 4th Floor
22                                              Before:   Hon. Yvonne Gonzalez Rogers
23

24

25

26

27

28

     FRANKEL DECL. IN SUPPORT OF FINJAN’S MOTION FOR   CASE NO.: 4:18-cv-07229-YGR
     LEAVE TO FILE A RESPONSE TO OBJECTIONS TO EVIDENCE
             Case 4:18-cv-07229-YGR Document 65-2 Filed 04/20/20 Page 2 of 2




 1 I, Aaron Frankel, declare:

 2          1.      I am an attorney with the law firm Kramer Levin Naftalis & Frankel LLP, counsel of
 3 record for Finjan, Inc. (“Finjan”). I have personal knowledge of the facts stated herein and can testify

 4 competently to those facts. I make this declaration in support of Finjan’s Administrative Motion for

 5 Leave to File a Response to Defendant Qualys, Inc.’s (“Qualys”) Objection to Evidence.

 6          2.      On April 16, 2020, I contacted Qualys’ counsel and indicated Finjan’s intention to file an
 7 administrative motion for leave to file a short response to Qualys’ Objections.

 8          3.      On April 17, 2020, counsel for Qualys responded that it would reserve its right to oppose
 9 Finjan’s Administrative Motion for Leave to file a Response.

10

11          I declare under penalty of perjury under the laws of the United States of America that the
12 foregoing is true and correct. Executed on April 20, 2020 in Allendale, New Jersey.

13
                                                            /s/ Aaron Frankel
14
                                                                Aaron Frankel
15

16

17
                                   ATTESTATION PURSUANT TO L.R. 5-1(I)
18
            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
19
     has been obtained from any other signatory to this document.
20
                                                            /s/ James Hannah
21
                                                                   James Hannah
22

23

24

25

26

27

28
                                           1
     FRANKEL DECL. IN SUPPORT OF FINJAN’S MOTION FOR   CASE NO.: 4:18-cv-07229-YGR
     LEAVE TO FILE A RESPONSE TO OBJECTIONS TO EVIDENCE
